UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
TRUSTEES OF THE BUILDING TRADES
EDUCATIONAL BENEFIT FUND, THE
BUILDING TRADES ANNUITY BENEFIT
FUND, BUILDING TRADES WELFARE
BENEFIT FUND, and BUILDING TRADES
PENSION FUND,                                                    ORDER ADOPTING REPORT
                                                                 AND RECOMMENDATION
                          Plaintiffs,                            17-CV-3448 (DRH)(SLT)
-against-

CULVER ELECTRIC, LLC,

                           Defendant.
-------------------------------------------------------------X



        Presently before the Court is the Report and Recommendation of Magistrate Judge

Steven L. Tiscione, dated April 19, 2021 (the “R&R”), recommending that Plaintiffs’ renewed

motion for damages be granted and that Plaintiffs be awarded damages as follows: $1,339,981.55

in unpaid contributions, $86,917.47 in interest on unpaid contributions, $267,996.31 in

liquidated damages, $4,934.83 in audit fees, $2,600 in attorney’s fees, and $477.75 in costs, for a

total damage award of $1,702,907.91. More than fourteen (14) days have passed since service of

the R&R and no objections have been filed.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72 and in accordance with the

standard of review when no objections have been filed, this Court has reviewed the Report and

Recommendation for clear error and finding none, now concurs in both its reasoning and its

result. Thus, the Court adopts the April 19, 2021 Report and Recommendation of Judge Tiscione

as if set forth herein. Accordingly,

                                                  Page 1 of 2
        IT IS HEREBY ORDERED THAT Plaintiffs’ renewed motion for damages is granted

and Plaintiffs are awarded $1,339,981.55 in unpaid contributions, $86,917.47 in interest on

unpaid contributions, $267,996.31 in liquidated damages, $4,934.83 in audit fees, $2,600 in

attorney’s fees, and $477.75 in costs, for a total damage award of $1,702,907.91against

Defendant Culver Electric LLC. The Clerk of Court is directed to enter judgment accordingly

and to close this case.

       SO ORDERED.

Dated: Central Islip, New York                       s/ Denis R. Hurley
       May 12, 2021                                 Denis R. Hurley
                                                    United States District Judge




                                           Page 2 of 2
